Citation Nr: 1042390	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  10-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

2.  Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 2000 
to May 2009.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2009 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, as part of the 
Benefits Delivery at Discharge (BDD) program.  The purpose of the 
BDD program is to help ensure a smooth transition from military 
to civilian status by allowing service members to file pre-
discharge claims for disability compensation with VA.  In order 
to facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document involved in 
the claims process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  Because the current 
appeal was processed as part of the Virtual VA system, any future 
consideration of this appellant's case should take into 
consideration the existence of this electronic record. 

The June 2009 decision in question denied the Veteran's claim for 
service connection for carpal tunnel syndrome of the left wrist, 
but granted his claim for service connection for carpal tunnel 
syndrome of the right wrist and assigned an initial 
noncompensable (i.e., 0 percent) rating retroactively effective 
from May 25, 2009, the day after his separation from service.  In 
addition to appealing for service connection for his left wrist 
carpal tunnel syndrome, he appealed for a higher initial rating 
for the carpal tunnel syndrome affecting his right wrist.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(when a Veteran appeals his initial rating, VA must consider 
whether to "stage" his rating to compensate him for times since 
the effective date of his award when his disability may have been 
more severe than at others).  





FINDINGS OF FACT

1.  Unlike his right wrist, the Veteran does not have carpal 
tunnel syndrome of his left wrist.

2.  The carpal tunnel syndrome affecting his right wrist causes 
no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the left wrist was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria are met for a higher initial rating of 10 
percent, though no greater, for the carpal tunnel syndrome of the 
right wrist.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
4.124a, Diagnostic Codes (DCs) 5214, 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error 
nonetheless must be examined in the context of the facts of the 
particular case.  Id.

Here, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2009.  
The letter informed him of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining this supporting evidence - keeping in mind that his 
claims at the time, both of them, only concerned whether he was 
entitled to service connection, not also as is now at issue 
whether he is entitled to a higher initial rating for a 
disability that was determined to be service connected.  Note 
also that the March 2009 letter complied with Dingess by as well 
discussing the downstream disability rating and effective date 
elements of the claim.  And of equal or greater significance, the 
RO provided that VCAA notice before initially adjudicating the 
claims in June 2009, so in the preferred sequence.  See Pelegrini 
II, Mayfield IV and Prickett, supra.  

Regarding the carpal tunnel syndrome affecting the right wrist, 
which, as mentioned, was determined to be service connected, the 
Court has held that once service connection has been granted, the 
context in which the claim initially arose, the claim has been 
substantiated; therefore, additional VCAA notice under § 5103(a) 
is not required because the initial intended purpose of the 
notice has been served.  Goodwin v. Peake, 22 Vet. App. 128 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, 
thereafter, once a notice of disagreement (NOD) has been filed, 
for example contesting a downstream issue such as the initial 
rating assigned for the disability, only the notice requirements 
for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the Veteran, 
including as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.  And the RO has provided the Veteran the required SOC in 
February 2010 discussing the reasons and bases for not assigning 
a higher initial rating for the carpal tunnel syndrome affecting 
his right wrist and citing the applicable statutes and 
regulations.  This meets the additional notice requirements 
described in 38 U.S.C. §§ 5104 and 7105.  

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs) and arranged for a VA (QTC contractor) 
compensation examination, including to assess the severity of the 
carpal tunnel syndrome affecting his right wrist.  This 
examination was provided in March 2009, so relatively recently.  
The record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 
Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  There is no such 
indication in this particular instance.  Consequently, another VA 
examination to reassess the severity of this disability is 
unwarranted, especially since the Board is partially granting 
this claim by increasing the initial rating for the right wrist 
from the noncompensable level of 0 percent to 10 percent.

The Veteran is not entitled to a VA compensation examination 
regarding his left wrist because, unlike his right wrist, he has 
not established that he has any disability affecting his left 
wrist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, this 
is true since the March 2009 filing of this claim.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability); see, too, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  It is 
significant in this regard that the Veteran's March 2009 
VA compensation examination was unremarkable for carpal tunnel 
syndrome involving his left wrist, especially any current 
diagnosis, despite his self-reported history to that examiner of 
having had bilateral (so right and left wrist) 
carpal tunnel syndrome over the prior four years, meaning since 
2005 or thereabouts.  As it stands, there is only his 
unsubstantiated lay allegation of this condition's existence, 
much less any purported relationship to his military service, 
which generally is insufficient reason, alone, to schedule him 
for a VA compensation examination for a medical nexus opinion 
concerning etiology.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

Moreover, the Veteran's STRs are completely unremarkable for any 
indication of in-service incurrence of the claimed left-sided 
carpal tunnel syndrome.  
As well, there is no competent and credible evidence suggesting 
his claimed carpal tunnel syndrome of the left wrist is otherwise 
attributable to his military service.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Carpal 
Tunnel Syndrome of the Left Wrist

The Veteran contends he developed left-sided carpal tunnel 
syndrome during his period of active duty, by the repeated use of 
drills, riveting guns, and other hand tools while in the Air 
Force.  See his March 2010 substantive appeal (VA Form 9).

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Unfortunately, most fatal to this claim is that there simply is 
no medical evidence confirming the Veteran has any current carpal 
tunnel syndrome of the left wrist.  His medical records are 
completely unremarkable for any documented treatment or diagnosis 
of this condition.  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  That a condition or injury occurred in service, 
alone, is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In the absence of proof of present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Here, the claims file does not contain any record diagnosing 
carpal tunnel syndrome involving the left wrist (unlike 
concerning the right wrist).  There was no diagnosis of left-
sided carpal tunnel syndrome at any time during the Veteran's 
military service or at any time since his discharge, so since 
filing his claim for this condition.  The March 2009 VA (QTC 
contractor) examiner noted the Veteran's complaints of bilateral 
(i.e., right and left wrist) carpal tunnel syndrome, with a 
reported history of this condition dating back 4 years, so to 
when he was in the military.  But ultimately, the VA examiner 
only diagnosed carpal tunnel syndrome involving the right wrist 
(which since, as mentioned, has been service connected).  There 
was no similar diagnosis involving the left wrist, so no possible 
linkage to the Veteran's military service because no current 
disability.

The Veteran is certainly competent, even as a layman, to comment 
on any symptoms within his five senses.  In this regard, he has 
complained of pain, fatigue, weakness, lack of endurance, 
incoordination, loss of function, tingling and numbness of his 
left wrist and hand.  See his July 2009 NOD, March 2010 
substantive appeal (VA Form 9), and March 2009 VA (QTC) 
examination report.  He is not competent, however, to ascribe 
these symptoms to a particular diagnosis such as carpal tunnel 
syndrome, especially when, as here, the VA compensation examiner 
declined to confirm this as a valid diagnosis affecting this 
wrist.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. 
§ 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  

This type of disability is medically complex in nature, 
necessarily requiring the type of neurological testing and 
comprehensive evaluation provided by the March 2009 VA examiner.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  Moreover, despite his contentions to the contrary, 
the Veteran's STRs are completely unremarkable for any complaint, 
treatment, or diagnosis of carpal tunnel syndrome involving is 
left wrist or of any other left wrist disorder during service, 
providing highly probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  The absence of any in-
service complaint, treatment or diagnosis of 
left-sided carpal tunnel syndrome directly contradicts his 
allegation that he had carpal tunnel syndrome involving this 
wrist dating back to approximately 2005, so beginning while in 
service.  The Board therefore must find his lay allegations of 
this purported history not credible.  See Macarubbo v. Gober, 10 
Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).

In fact, since service no qualified medical health care 
professional has ever provided a clinical diagnosis confirming 
the Veteran has left-sided carpal tunnel syndrome.  So, 
obviously, there is no possible means of attributing a non-
existent condition to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Simply stated, the medical record outweighs the Veteran's 
personal belief that he has carpal tunnel syndrome of the left 
wrist, let alone due to his military service.  Thus, absent 
current disability, service connection for left carpal tunnel 
syndrome cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  The Federal Circuit Court 
has recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for carpal tunnel syndrome 
of the left wrist.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



III.  Entitlement to an Initial Compensable Rating for the Carpal 
Tunnel Syndrome of the Right Wrist

The June 2009 rating decision granted the Veteran's claim for 
service connection for carpal tunnel syndrome of the right wrist 
and assigned an initial noncompensable (i.e., 0 percent) rating 
retroactively effective from May 25, 2009, the day after 
his separation from service.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(when a Veteran appeals his initial rating, VA must consider 
whether to "stage" his rating to compensate him for times since 
the effective date of his award when his disability may have been 
more severe than at others).  His right-sided carpal tunnel 
syndrome has been rated under 38 C.F.R. § 4.124a, DC 8515, for 
incomplete or complete paralysis of the median nerve.

As reason or justification for assigning a higher initial rating, 
the Veteran contends that while performing certain tasks in his 
day-to-day activities and at his job he experiences complete, 
albeit temporary, paralysis of his right hand.  He says that he 
"must [then] cease the task to regain function and remove the 
pain, tingling, and numbness in [his] hand."  He adds that even 
after he regains function of his right hand/wrist, "it is still 
weakened and impaired."  See March 2010 substantive appeal (VA 
Form 9).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.



Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the granting of service 
connection, the Board finds that some further discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, as here, in which 
the Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in question 
has just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  In the 
Fenderson scenario, however, where, as here, the Veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, VA must assess the level of disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, since has 
extended this practice even to claims for higher ratings for 
disabilities that do not involve disagreement with the initial 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's carpal tunnel syndrome of the right wrist is 
evaluated pursuant to diagnostic criteria contained in the Rating 
Schedule under the section for neurological conditions, and 
specifically diseases of the peripheral nerves found in 38 C.F.R. 
§ 4.124a.

If, as for DC 8515, the Rating Schedule does not provide a zero 
percent evaluation for a diagnostic code, then a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2010).  
The minimum compensable rating of 10 percent under DC 8515 is 
warranted if there is mild incomplete paralysis of the median 
nerve, whether affecting the major or minor hand.  An even higher 
30 percent rating is assigned for the major hand, and a 20 
percent rating for the minor hand, if there is moderate 
incomplete paralysis.  An even higher 50 percent rating is 
assigned for the major hand, and a 40 percent rating for the 
minor hand, if, there is severe incomplete paralysis. 
A still higher 70 percent rating is assigned for the major hand, 
and a 50 percent rating for the minor hand, if there is complete 
paralysis of the median nerve with such manifestations as the 
hand inclined to the ulnar side; the index and middle fingers 
more extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; an inability to 
make a fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic disturbances.  
38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture for 
complete paralysis given with the nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  When the involvement is 
bilateral, the ratings should be combined with application of the 
bilateral factor.  Id.

The words "slight" (or "mild"), "moderate", and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
with the objective that its decisions are "equitable and just".  
38 C.F.R. § 4.6.  Although a medical examiner's use of 
descriptive terminology such as "mild" is an element of evidence 
to be considered by the Board, it is not dispositive of an issue.  
The Board must evaluate all evidence in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

By way of background, the Veteran's complaints of right wrist 
pain began many years ago.  As far back as January 2001, so while 
in service, he reported a history of occasional right wrist pain 
over a period of three months, which was diagnosed at that time 
as overuse syndrome.  It appears these symptoms persisted in 
service, as he again complained of intermittent pain in this 
wrist over the course of a year during a later October 2007 
consultation while in service, which the evaluating clinician 
appeared to also link to repetitive stress.  And shortly before 
separation, he continued to complain in February 2009 of pain in 
this wrist, also in his right hand, which he said he had been 
experiencing during that past year.  This time, however, the 
evaluating clinician conducted more comprehensive neurological 
testing.  There was a mildly positive Phalen's test, but a 
negative Tinel's test and no atrophy of the muscles and no 
weakness of the hand.  The diagnosis was carpal tunnel syndrome 
based on the Veteran's complaints referable to his right wrist 
and hand.  His military service ended in May 2009, so rather 
recently.

The only post-service treatment record for consideration is the 
report of the March 2009 VA (QTC contractor) examination.  The 
Veteran mentioned symptoms of pain, tingling, numbness, etc., in 
his right wrist, fingers, knuckles, and palm.  He apparently 
experiences slight pain during certain occupational functions in 
his civilian employment in aircraft structural maintenance, as 
well as some impairment with daily living functions.  He 
described the symptoms as occurring intermittently, as often as 
three times a day, of varying duration.  However, he reported 
approximately 1000 such attacks during the past year.  
Objectively, the March 2009 VA examiner noted the Veteran's 
service-connected right hand is the dominant/major hand because 
he uses it to write and eat.  So his left hand is his non-
dominant/minor hand.  Importantly, neurological testing during 
that March 2009 VA examination revealed the Tinel's sign was 
present on the right, although the Phalen's test was negative.  
X-rays of the right hand revealed findings "within normal 
limits."  The examiner proceeded to diagnose right carpal tunnel 
syndrome.  This diagnosis was based on the objective factor of a 
positive Tinel's sign and the subjective complaints of numbness 
in the right hand.  

Concerning range of motion of the right wrist, the March 2009 VA 
examiner found the Veteran had dorsiflexion of 70 degrees, palmar 
flexion of 80 degrees, ulnar deviation of 45 degrees, and radial 
deviation of 20 degrees.  So he had normal range of motion in 
each of these tested directions.  See 38 C.F.R. § 4.71, Plate I.  


Moreover, the examiner specifically noted there was no added 
limitation of motion due to factors of pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), citing 38 C.F.R. 
§§ 4.40 and 4.45.

That notwithstanding, the Veteran is certainly competent, even as 
a layman, to comment on any symptoms within his five senses.  He 
has repeatedly complained of pain, fatigue, weakness, lack of 
endurance, incoordination, loss of function, tingling and 
numbness of his right wrist and hand - especially with 
prolonged, repetitive activity at his job and elsewhere when at 
home or out and about.  See again his July 2009 NOD, March 2010 
substantive appeal (VA Form 9), and the report of his March 2009 
VA (QTC) examination.  And his lay testimony concerning this is 
also credible since he has consistently reported essentially 
these same symptoms since service.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).

As there is competent and credible evidence of neurological 
impairment, albeit at most wholly sensory, a rating reflecting at 
least mild incomplete paralysis is warranted, especially 
resolving all reasonable doubt concerning this in the Veteran's 
favor.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8515.  So he is 
entitled to the minimum compensable rating of 10 percent under DC 
8515.  

The objective medical findings, however, do not support assigning 
an even higher rating.  The record does not show symptoms more 
commensurate with moderate incomplete paralysis of the median 
nerve of this major extremity, so as to in turn warrant the next 
higher rating of 30 percent under DC 8515.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are mere examples of conditions that 
warrant a particular rating and are only used as a guide to help 
differentiate between the different evaluation levels); see, too, 
38 C.F.R. § 4.1.  Concerning this, the neurological examinations 
in February and March 2009 failed to reveal anything more than 
mild carpal tunnel syndrome, not the required moderate or even 
severe impairment.  There were relatively few, if any, objective 
indications of debilitating neurological manifestations.  Indeed, 
in February 2009, the evaluating clinician specifically found no 
atrophy of the muscles, no weakness of the hand, a negative 
Tinel's test, and only a mild[ly] positive Phalen's test.  And 
when subsequently seen in March 2009, the VA examiner determined 
the Veteran had full range of motion of his right wrist, no 
abnormalities according to X-rays, and a negative Phalen's test, 
so only a positive Tinel's sign.

The Board thereby concludes that the overall neurological 
symptomatology of the right wrist disability approximates mild 
symptoms warranting a higher initial rating of 10 percent, though 
no greater rating.  And since the Veteran has this level of 
symptomatology since filing his claim, this higher rating should 
extend back to the effective date of his previous rating, so no 
need to "stage" this rating.  See again Fenderson, 12 Vet. App. 
at 125-26.

The Board also has considered other potentially relevant 
diagnostic code criteria that might otherwise provide a higher 
initial rating beyond 10 percent.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of DC 
should be upheld so long as it is supported by explanation and 
evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (indicating that any change in DC must be specifically 
explained).  In particular, as the carpal tunnel syndrome 
disability is associated with the anatomical location of the 
right wrist joint, the Board has considered whether a higher 
disability rating than 10 percent is possible under the 
diagnostic criteria used for rating musculoskeletal conditions.  
However, the applicable diagnostic criteria for disabilities 
involving the wrist, found at 38 C.F.R. § 4.71a, DC 5214, only 
provides for ratings higher than 10 percent when there is 
ankylosis of the wrist.  Ankylosis requires complete immobility 
and consolidation of the wrist joint due to disease, injury or 
surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  The mere fact the Veteran 
continues to have normal range of motion in this wrist in all 
directions necessarily means that, by definition, this wrist is 
not ankylosed.  Indeed, there is no contention, let alone medical 
finding of record, suggesting this wrist has ever been ankylosed.  
So there are no applicable DCs that permit assigning an initial 
rating higher than 10 percent under the circumstanced presented.


Extra-Schedular Consideration

There also is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence suggesting the 
Veteran's right carpal tunnel syndrome disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his now higher 10 percent schedular rating.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  The type of affect he claims this disability has had 
at his job is contemplated by his now higher 10 percent schedular 
rating - which, as mentioned, is being assigned to compensate 
him for his recurring pain, weakness, numbness, etc., in this 
extremity, especially after the type of prolonged, repetitive 
activity intrinsic to his occupation.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  So extra-schedular consideration is unwarranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for service connection for carpal tunnel syndrome of 
the left wrist is denied.

However, a higher 10 percent initial rating is granted for the 
carpal tunnel syndrome affecting the right wrist, subject to the 
laws and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


